Citation Nr: 1216818	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from May 2006.  

During the pendency of this appeal, an increased initial evaluation of 50 percent was granted for PTSD in a May 2009 rating action.  Despite the fact that an increased disability rating was assigned during the pendency of the appeal, because less than the maximum available benefit for a schedular rating was awarded with respect to this claim, it remains in appellate status and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his March 2009 substantive appeal, the Veteran had requested a travel Board hearing.  The Veteran cancelled that hearing request in a signed statement received by VA in September 2009, which in on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking an initial rating in excess of 50 percent for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence indicates that Veteran was last examined by VA in November 2007.  At that time, the Veteran reported that he had recently retired and that he received income from Social Security benefits.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned.  Also on file are VA records dated to March 2009.  An entry dated in March 2009 documents the Veteran's symptoms of constant memories and nightmares of combat.  In a written brief provided by the Veteran's representative in April 2012, it was noted that the Veteran felt that his condition had become worse than it was when it was last evaluated by VA in 2007.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination must be administered to determine the manifestations and level of severity associated with the Veteran's service-connected PTSD.  

As the case is being remanded, and it appears that the Veteran receives his primary psychiatric treatment through VA, records dated from March 2009, forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board also observes that the file contains reference to receipt of benefits through the Social Security Administration (November 2007 VA examination report).  Accordingly, the Board believes that Social Security Administration records should be requested for the file; moreover, efforts to obtain Social Security Administration records and any decision issued relating to the Veteran are required, pursuant to 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72  (1992).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining Social Security Administration records when the Veteran reports receiving Social Security Administration disability benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial disability rating claim for PTSD.  Appropriate steps shall be taken to obtain any identified records.

In addition, all available VA records, including psychiatric/mental health treatment records, assessments and examination reports dated from March 2009, forward, must be requested and associated with the claims file.  

2.  The RO shall take steps to ascertain whether the Veteran is in receipt of Social Security Administration disability benefits.  In the event of any evidence of filing for and receipt of Social Security Administration disability benefits, the Social Security Administration shall be contacted and all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran shall be requested.  These records shall be associated with the claims file.  In requesting these records, the RO shall follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

3.  The RO shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Veteran lay account of symptoms and manifestations should also be considered and recorded.  

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD, or deficient in most areas.  In addition, the examiner is requested to address whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  The examiner should assign a GAF score relating to the Veteran's PTSD and explain the basis for this finding.

4.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO will then readjudicate the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


